DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Applicant arguments filed on 03/10/2022.


Allowable Subject Matter
Claims 9, 20, 26 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, 10, 12-15, 18-19, 21, 23-25, 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Reial (WO2021/115568A1).
Regarding Claim 1, Reial discloses a method for wireless communication by a user equipment (UE), comprising: 
determining, from a synchronization signal burst set, a first set of synchronization signal blocks (SSBs) to forgo performing measurements on using one or more receive beams based, at least in part, on one or more previous measurements associated with the determined first set of SSBs (see FIG. 2, page 11, a subset is determined of the plurality of beams (a subset of a plurality of corresponding synchronization signal blocks SSBs). Typically, the subset excludes at least one of the plurality of beams/i.e. excluding beams or forgo beams. For example, the subset may comprise one, two, three, or more beams. Also, typically, the subset should comprise beams that have a high probability (e.g., exceeding a probability threshold value) to be heard by the UE. For example, the network may determine/estimate which SSBs the UE can receive and is likely to use for tracking of a camping cell, and use these SSBs to determine the subset (e.g., let the subset comprise the corresponding beams). If a UE has accessed the network via the same beam during multiple connections and has reported similar beam qualities for some beams, the network may consider those beams as having a high probability of being reliably received by the UE/i.e. representing previous measurements; also see page 10, lines 16-22); and 
performing measurements on only one or more remaining SSBs in the synchronization signal burst set using the one or more receive beams (see FIG. 2, pages 10-11, Each beam of the plurality of beams is associated with a corresponding synchronization signal block (SSB). For example, each beam may be configured to transmit the corresponding SSB… the subset excludes at least one of the plurality of beams/i.e. excluding beams or forgo beams so as to use remaining beams in the SSBs. For example, the subset may comprise one, two, three, or more beams. Also, typically, the subset should comprise beams that have a high probability (e.g., exceeding a probability threshold value) to be heard by the UE; also see page 10, lines 16-29, Reial discloses - acquiring information indicative of one or more beams associated with the UE may comprise receiving a measurement report from the UE, wherein the measurement report indicates the one or more beams associated with the UE. Measurement reports may, for example, relate to one or more of radio resource measurements (RRM), beam management (BM) measurements, and channel quality measurements such as channel state information (CSI) measurements, and/or may be indicative of a corresponding SSB and/or a CSI reference signal setting. The one or more beams associated with the UE may generally be a beam previously used, or indicated as preferred, for the UE).
Reial discloses selecting a subset of beams that have a high probability (best beams) of being heard by the UE, but does not specify using the best beams for performing measurements. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform measurements using the best beams, since the UE excludes other weaker beams.

Regarding Claims 2, 13, 24 and 28, Reial discloses: determining the first set of SSBs comprises: determining, based on the one or more previous measurements, that each receive beam of the one or more receive beams used to perform the one or more previous measurements on the first set of SSBs has a power value measurement that is below a threshold power value; and selecting the first set of SSBs based on each receive beam of the one or more receive beams used to perform the one or more previous measurements on the first set of SSBs having the power value measurement that is below the threshold power value (see page 15, paging conditions may relate to UE power status (e.g., whether the UE is in a sleep mode for some SSB transmissions and does not monitor paging/i.e. representing the receive beams not used for measurements), network resources (e.g., whether traffic is low enough such that overhead signaling is not considered problematic), and channel conditions (e.g., whether a previously associated beam has deteriorating channel conditions such that a page using that beam is less likely to be heard). For example, it may be determined to not proceed to step 240 when the channel conditions are not stable (e.g., when a quality metric, such as a signal-to-interference ratio (SIR)/i.e. power, has a variance that exceeds a variance threshold. Also see page 4, Paging is indicative of SSB for each beam previously associated with the UE).
Reial discloses paging comprising SSB with multiple beam SIR exceeding a threshold, but does not specify paging condition with SSB comprising beams when the power (SIR) is less than a threshold.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Reial, to also include the paging condition with SSB comprising beams when the power (SIR) is less than a threshold and these beams are used for measurement, since the Reial reference already discloses selecting SSB beams for measurement that have a high probability of being heard by the UE, it would have been obvious to try this particular modification.

Regarding Claims 3, 14, Reial discloses: at least one receive beam of the one or more receive beams used for performing the measurements on the one or more remaining SSBs has a previous power value measurement that is equal to or above the threshold power value (see page 15, paging conditions may relate to UE power status (e.g., whether the UE is in a sleep mode for some SSB transmissions and does not monitor paging/i.e. representing the receive beams not used for measurements), network resources (e.g., whether traffic is low enough such that overhead signaling is not considered problematic), and channel conditions (e.g., whether a previously associated beam has deteriorating channel conditions such that a page using that beam is less likely to be heard). For example, it may be determined to not proceed to step 240 when the channel conditions are not stable (e.g., when a quality metric, such as a signal-to-interference ratio (SIR), has a variance that exceeds a variance threshold).

Regarding Claims 4, 15, Reial discloses: the power threshold value is based on one or more channel statistics associated with the one or more receive beams (see page 15, paging conditions may relate to UE power status (e.g., whether the UE is in a sleep mode for some SSB transmissions and does not monitor paging/i.e. representing the receive beams not used for measurements), network resources (e.g., whether traffic is low enough such that overhead signaling is not considered problematic), and channel conditions (e.g., whether a previously associated beam has deteriorating channel conditions such that a page using that beam is less likely to be heard). For example, it may be determined to not proceed to step 240 when the channel conditions are not stable (e.g., when a quality metric, such as a signal-to-interference ratio (SIR), has a variance that exceeds a variance threshold).

Regarding Claims 7, 18, 25 and 29, Reial discloses: powering down a first set of radio frequency (RF) chains of the UE during transmission of the first set of SSBs by a base station SSBs (see FIG. 2, page 11, a subset is determined of the plurality of beams (a subset of a plurality of corresponding synchronization signal blocks SSBs). Typically, the subset excludes at least one of the plurality of beams/i.e. excluding beams or forgo beams. For example, the subset may comprise one, two, three, or more beams. Also, typically, the subset should comprise beams that have a high probability (e.g., exceeding a probability threshold value) to be heard by the UE. For example, the network may determine/estimate which SSBs the UE can receive and is likely to use for tracking of a camping cell, and use these SSBs to determine the subset (e.g., let the subset comprise the corresponding beams). If a UE has accessed the network via the same beam during multiple connections and has reported similar beam qualities for some beams, the network may consider those beams as having a high probability of being reliably received by the UE).
Reial discloses selecting a subset of beams that have a high probability (best beams) of being heard by the UE, but does not specify using the best beams for performing measurements. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform measurements using the best beams, and since the UE excludes other weaker beams, it would turn off those RF chains.

Regarding Claims 8, 19, Reial discloses: determining at least one receive beam of the one or more receive beams used for performing the measurements on the one or more remaining SSBs has a previous power value measurement that below a threshold power value (see FIG. 2, pages 10-12, The one or more beams associated with the UE may generally be a beam previously used, and/or indicated as preferred, for the UE. Additionally, one or more beams neighboring to a beam previously used, and/or indicated as preferred, for the UE may be included in the beams associated with the UE).

Regarding Claims 10, 21, Reial discloses: the one or more previous measurements are filtered based on one or more filtering parameters (see FIG. 2, page 11, a subset is determined of the plurality of beams (a subset of a plurality of corresponding synchronization signal blocks SSBs). Typically, the subset excludes/i.e. filters measurements, at least one of the plurality of beams/i.e. excluding beams or forgo beams. For example, the subset may comprise one, two, three, or more beams. Also, typically, the subset should comprise beams that have a high probability (e.g., exceeding a probability threshold value) to be heard by the UE. For example, the network may determine/estimate which SSBs the UE can receive and is likely to use for tracking of a camping cell, and use these SSBs to determine the subset (e.g., let the subset comprise the corresponding beams). If a UE has accessed the network via the same beam during multiple connections and has reported similar beam qualities for some beams, the network may consider those beams as having a high probability of being reliably received by the UE).

Regarding Claim 12, Reial discloses an apparatus for wireless communication by a user equipment (UE) (see FIG. 2 UE 110), comprising: 
at least one processor (see FIG. 2 UE 110 will comprise a processor), configured to: 
determine, from a synchronization signal burst set, a first set of synchronization signal blocks (SSBs) to forgo performing measurements on using one or more receive beams based, at least in part, on one or more previous measurements associated with the determined first set of SSBs (see FIG. 2, page 11, a subset is determined of the plurality of beams (a subset of a plurality of corresponding synchronization signal blocks SSBs). Typically, the subset excludes at least one of the plurality of beams/i.e. excluding beams or forgo beams. For example, the subset may comprise one, two, three, or more beams. Also, typically, the subset should comprise beams that have a high probability (e.g., exceeding a probability threshold value) to be heard by the UE. For example, the network may determine/estimate which SSBs the UE can receive and is likely to use for tracking of a camping cell, and use these SSBs to determine the subset (e.g., let the subset comprise the corresponding beams). If a UE has accessed the network via the same beam during multiple connections and has reported similar beam qualities for some beams, the network may consider those beams as having a high probability of being reliably received by the UE/i.e. representing previous measurements); and 
perform measurements on only one or more remaining SSBs in the synchronization signal burst set using the one or more receive beams (see FIG. 2, pages 10-11, Each beam of the plurality of beams is associated with a corresponding synchronization signal block (SSB). For example, each beam may be configured to transmit the corresponding SSB… the subset excludes at least one of the plurality of beams/i.e. excluding beams or forgo beams so as to use remaining beams in the SSBs. For example, the subset may comprise one, two, three, or more beams. Also, typically, the subset should comprise beams that have a high probability (e.g., exceeding a probability threshold value) to be heard by the UE; also see page 10, lines 16-29, Reial discloses - acquiring information indicative of one or more beams associated with the UE may comprise receiving a measurement report from the UE, wherein the measurement report indicates the one or more beams associated with the UE. Measurement reports may, for example, relate to one or more of radio resource measurements (RRM), beam management (BM) measurements, and channel quality measurements such as channel state information (CSI) measurements, and/or may be indicative of a corresponding SSB and/or a CSI reference signal setting. The one or more beams associated with the UE may generally be a beam previously used, or indicated as preferred, for the UE); and 
a memory (see FIG. 2 UE 110 will comprise memory) coupled with the at least one processor.
Reial discloses selecting a subset of beams that have a high probability (best beams) of being heard by the UE, but does not specify using the best beams for performing measurements. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform measurements using the best beams, since the UE excludes other weaker beams.

Regarding Claim 23, Reial discloses an apparatus for wireless communication by a user equipment (UE) (see FIG. 2 UE 110), comprising: 
means for determining, from a synchronization signal burst set, a first set of synchronization signal blocks (SSBs) to forgo performing measurements on using one or more receive beams based, at least in part, on one or more previous measurements associated with the determined first set of SSBs (see FIG. 2, page 11, a subset is determined of the plurality of beams (a subset of a plurality of corresponding synchronization signal blocks SSBs). Typically, the subset excludes at least one of the plurality of beams/i.e. excluding beams or forgo beams. For example, the subset may comprise one, two, three, or more beams. Also, typically, the subset should comprise beams that have a high probability (e.g., exceeding a probability threshold value) to be heard by the UE. For example, the network may determine/estimate which SSBs the UE can receive and is likely to use for tracking of a camping cell, and use these SSBs to determine the subset (e.g., let the subset comprise the corresponding beams). If a UE has accessed the network via the same beam during multiple connections and has reported similar beam qualities for some beams, the network may consider those beams as having a high probability of being reliably received by the UE/i.e. representing previous measurements); and 
means for performing measurements on only one or more remaining SSBs in the synchronization signal burst set using the one or more receive beams (see FIG. 2, pages 10-11, Each beam of the plurality of beams is associated with a corresponding synchronization signal block (SSB). For example, each beam may be configured to transmit the corresponding SSB… the subset excludes at least one of the plurality of beams/i.e. excluding beams or forgo beams so as to use remaining beams in the SSBs. For example, the subset may comprise one, two, three, or more beams. Also, typically, the subset should comprise beams that have a high probability (e.g., exceeding a probability threshold value) to be heard by the UE; also see page 10, lines 16-29, Reial discloses - acquiring information indicative of one or more beams associated with the UE may comprise receiving a measurement report from the UE, wherein the measurement report indicates the one or more beams associated with the UE. Measurement reports may, for example, relate to one or more of radio resource measurements (RRM), beam management (BM) measurements, and channel quality measurements such as channel state information (CSI) measurements, and/or may be indicative of a corresponding SSB and/or a CSI reference signal setting. The one or more beams associated with the UE may generally be a beam previously used, or indicated as preferred, for the UE).
Reial discloses selecting a subset of beams that have a high probability (best beams) of being heard by the UE, but does not specify using the best beams for performing measurements. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform measurements using the best beams, since the UE excludes other weaker beams.

Regarding Claim 27, Reial discloses anon-transitory computer-readable medium for wireless communication by a user equipment (UE) (see FIG. 2 UE 110), comprising: 
instructions that, when executed by at least one processor, cause the at least one processor to: 
determine, from a synchronization signal burst set, a first set of synchronization signal blocks (SSBs) to forgo performing measurements on using one or more receive beams based, at least in part, on one or more previous measurements associated with the determined first set of SSBs (see FIG. 2, page 11, a subset is determined of the plurality of beams (a subset of a plurality of corresponding synchronization signal blocks SSBs). Typically, the subset excludes at least one of the plurality of beams/i.e. excluding beams or forgo beams. For example, the subset may comprise one, two, three, or more beams. Also, typically, the subset should comprise beams that have a high probability (e.g., exceeding a probability threshold value) to be heard by the UE. For example, the network may determine/estimate which SSBs the UE can receive and is likely to use for tracking of a camping cell, and use these SSBs to determine the subset (e.g., let the subset comprise the corresponding beams). If a UE has accessed the network via the same beam during multiple connections and has reported similar beam qualities for some beams, the network may consider those beams as having a high probability of being reliably received by the UE/i.e. representing previous measurements); and 
perform measurements on only one or more remaining SSBs in the synchronization signal burst set using the one or more receive beams (see FIG. 2, pages 10-11, Each beam of the plurality of beams is associated with a corresponding synchronization signal block (SSB). For example, each beam may be configured to transmit the corresponding SSB… the subset excludes at least one of the plurality of beams/i.e. excluding beams or forgo beams so as to use remaining beams in the SSBs. For example, the subset may comprise one, two, three, or more beams. Also, typically, the subset should comprise beams that have a high probability (e.g., exceeding a probability threshold value) to be heard by the UE; also see page 10, lines 16-29, Reial discloses - acquiring information indicative of one or more beams associated with the UE may comprise receiving a measurement report from the UE, wherein the measurement report indicates the one or more beams associated with the UE. Measurement reports may, for example, relate to one or more of radio resource measurements (RRM), beam management (BM) measurements, and channel quality measurements such as channel state information (CSI) measurements, and/or may be indicative of a corresponding SSB and/or a CSI reference signal setting. The one or more beams associated with the UE may generally be a beam previously used, or indicated as preferred, for the UE).
Reial discloses selecting a subset of beams that have a high probability (best beams) of being heard by the UE, but does not specify using the best beams for performing measurements. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform measurements using the best beams, since the UE excludes other weaker beams.

Claims 5, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Reial in view of Wang (US20210329546A1).
Regarding Claims 5, 16, Reial does not disclose details regarding: the one or more channel statistics comprise at least one of: whether the one or more receive beams are in line of sight (LOS); whether the one or more receive beams are in non-line of sight (NLOS); or rich scattering associated with the one or more receive beams.
In the same field of endeavor, Wang discloses these details: see para 165, in a line of sight (LOS) scenario, it may be considered that a high frequency channel and a low frequency channel have consistency. To be specific, after determining an optimal receiving direction of a low-frequency receive beam through channel measurement, the terminal device may perform beam scanning in the receiving direction… After determining the optimal receiving direction, the network device may carry the first quasi co-location indication information used to indicate the receive beam in the optimal low-frequency receiving direction in activation signaling of the high-frequency secondary cell. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Reial, so as to determine channel characteristics with receive beams are in the line of sight as taught by Wang, to determine optimal receive direction (see Wang, para 165).

Claims 6, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Reial in view of Peisa (US20200107235A1).
Regarding Claims 6, 17, Reial does not disclose details regarding: the power threshold value is based on at least one of a rotation speed of the UE or a Doppler measurement associated with the UE.
In the same field of endeavor, Peisa discloses these details: see para 472-482, beam can refer to an SS/PBCH Block (SSB) that is beamformed and that can be measured by the UE e.g. UE can compute SS-RSRP… suitable beam is the one whose measurement results fulfil a condition based on an absolute threshold, which can be configurable. For example, a beam b(i) is suitable if RSRP of b(i)>absolute threshold… measurement results(s) per beam can be per beam RSRP, per beam RSRQ, per beam SINR. In the case SS/PBCH block is used as the reference signal (RS) type for beam level measurement, SS-RSRP, SS-RSRQ, SS-SINR are used… It should be noted that measurements, and corresponding suitability thresholds, can be defined for different reference signal types….the UE can decide between using previously performed measurement results per beam index or perform an update of measurements based on different criteria... Another criterion could be based on UE speed, which could indicate that changes are more likely to occur if the UE speed is higher. There can be a speed state defined or speed thresholds. Another criterion could be based on UE movements such as rotation. If a rotation is detected between the time the UE perform the latest measurements, the UE should perform measurement updates before selecting the beam. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Reial, so as to determine the power threshold value is based on at least one of a rotation speed of the UE as taught by Peisa, to update beam measurements based on different criteria such as rotation speed of UE (see Peisa, para 482).

Claims 11, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Reial in view of Goto (WO2020/152803A1).
Regarding Claims 11, 22, Reial does not disclose details regarding: the synchronization signal burst set is associated with a sub-six gigahertz wireless communications system.
In the same field of endeavor, Goto discloses these details: As another example, the first frequency band is 26 GHz (n258), 28 GHz (n257, n261), 39 GHz (n260), and Sub6 (n77-79), and the second frequency band is UHF (Ultra High Frequency).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Reial, to a sub-six gigahertz wireless communications system as taught by Goto, to provide a process of measuring a downlink communication quality in response to the changing of the receivable directions of the antenna modules used for measurement (see Goto, Abstract).

Response to Arguments
Applicant's arguments filed 03/10/2022 have been fully considered but they are not persuasive as detailed below:
On page 11, the Applicant argues that: “Reial does not teach any specific action taken (e.g., whether to measure or not, etc.) on a subset of SSBs. Rather, Reial uses the determined subset of SSBs to send page to the UE only on the beams corresponding to the determined subset of SSBs”.
The Examiner respectfully disagrees. On page 11, Reial clearly discloses while the UE is in a non-connected mode - a subset is determined of the plurality of beams (or, typically equivalently, a subset of a plurality of corresponding SSB:s), as illustrated
by step 240. Typically, the subset excludes at least one of the plurality of beams. For example, the subset may comprise one, two, three, or more beams… If a UE has accessed the network via the same beam during multiple connections and/or has reported similar beam qualities for some beams, the network may consider those beams as having a high probability of being reliably received by the UE. Here the step of measuring a subset of SSBs is indicated in Reial, as - UE reported beam qualities for some beams repeatedly used during multiple connections. In other words, the UE measures and reports only a subset of beams. Hence Reial clearly discloses the above limitation. 
Also, please refer to, page 10, lines 16-29, Reial discloses - acquiring information indicative of one or more beams associated with the UE may comprise receiving a measurement report from the UE, wherein the measurement report indicates the one or more beams associated with the UE. Measurement reports may, for example, relate to one or more of radio resource measurements (RRM), beam management (BM) measurements, and channel quality measurements such as channel state information (CSI) measurements, and/or may be indicative of a corresponding SSB and/or a CSI reference signal setting. The one or more beams associated with the UE may generally be a beam previously used, or indicated as preferred, for the UE. Additionally, one or more beams neighboring to a beam previously used, and/or indicated as preferred, for the UE may be included in the beams associated with the UE. Further on page 11, lines 1-11, Later - while the UE is in a non-connected mode - a subset is determined of the plurality of beams (or, typically equivalently, a subset of a plurality of corresponding SSB:s), as illustrated by step 240. Typically, the subset excludes at least one of the plurality of beams. For example, the subset may comprise one, two, three, or more beams. Also, typically, the subset should comprise beams that have a high probability (e.g., exceeding a probability threshold value) to be heard by the UE. For example, the network may determine/estimate which SSB:s the UE can receive and/or is likely to use for tracking of a camping cell, and use these SSB:s to determine the subset (e.g., let the subset comprise the corresponding beams). If a UE has accessed the network via the same beam during multiple connections and/or has reported similar beam qualities for some beams, the network may consider those beams as having a high probability of being reliably received by the UE.

On page 11, the Applicant argues that: Reial does not teach “determining, from a synchronization signal burst set, a first set of synchronization signal blocks (SSBs) to forgo performing measurements on using one or more receive beams,” as recited in claim 1 
The Examiner respectfully disagrees. On page 11, Reial clearly discloses while the UE is in a non-connected mode - a subset is determined of the plurality of beams (or, typically equivalently, a subset of a plurality of corresponding SSB:s), as illustrated
by step 240. Typically, the subset excludes at least one of the plurality of beams. For example, the subset may comprise one, two, three, or more beams… If a UE has accessed the network via the same beam during multiple connections and/or has reported similar beam qualities for some beams, the network may consider those beams as having a high probability of being reliably received by the UE. Here the step of measuring a subset of SSBs is indicated in Reial, as - UE reported beam qualities for some beams repeatedly used during multiple connections. In other words, the UE measures and reports only a subset of beams. Hence Reial clearly discloses the above limitation.
On page 11, the Applicant argues that: Reial does not teach “performing measurements on only one or more remaining SSBs in the synchronization signal burst set using the one or more receive beams,” as recited in claim 1.

On page 11, the Applicant argues that: “In addition, cited portions of Reial describes an operation of a base station where the operation limits the transmission of paging to a UE to a subset of beams. Hence, cited portions of Reial does not teach any aspect of determining whether to perform measurement of SSBs which is a UE operation”.
The Examiner respectfully disagrees. In Reial, the base station merely instructs the UE as a apriory step. The UE performs the actual steps of determining whether to measure SSBs based on reported beam qualities and repeatedly using some beams during multiple connections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA BELUR/Primary Examiner, Art Unit 2472